Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-34 are pending and are being examined in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11017028. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
Instant Application 17239233
US Patent 11017028
1. A computing device comprising a processor and a storage device coupled to the processor, the storage device storing instructions to configure operation of the computing device when executed by the processor, wherein the computing device is configured to: 


provide an execution plan generation component for generating a plan to respond to a request, the plan comprising one or more selected Application Programming Interfaces (APIs) from a plurality of APIs, the plan generated using a trained process trained to select a particular API of the plurality of APIs for the plan if the particular API is configured to answer at least a portion of the request and the selected APIs together prepare a response optimized according to a context the request; and 

in response to an update to the plurality of APIs: retrain the trained process to accommodate the update to the plurality of APIs.






Claim 2 and 3






Claim 4




Claims 5-10

Claim 11





Claim 12-16

Claim 17




Claims 18-33

Claim 34
A computing device comprising: a processor; a communications component coupled to the processor; and a storage device coupled to the processor, the storage device storing instructions to configure operation of the computing device when executed by the processor; wherein the computing device is configured to:

...determine an execution plan responsive to the query data and the context data, wherein the trained process is configured using training to define execution plans comprising selected APIs from the plurality of APIs, where a particular API of the plurality of APIs is selected for the execution plan if the particular API is configured to answer at least a portion of the query and the selected APIs together prepare the response optimized for the requesting device according to the context data;

...in response to an addition of a new API, a change to an existing API or a removal of an existing API in the plurality of APIs: retrain the trained process to incorporate the new API, change to the existing API or removal of the existing API for generating new execution plans responsive to applicable training query data and applicable training context data for the new API.

Claim 1: ...retrain the trained process to incorporate the new API, change to the existing API or removal of the existing API for generating new execution plans responsive to applicable training query data and applicable training context data for the new API.

Claim 1: ...provide the execution plan to an execution handling component to execute the execution plan to prepare the response to send to the requesting device...

Claims 2-7

Claim 1: ...receive a request from a requesting device via the communications component, the request comprising query data defining a query and context data defining contextual factors for the query...

Claim 8-12

Claim 1: ...retrain the trained process to incorporate the new API, change to the existing API or removal of the existing API for generating new execution plans...

Claim 13-18

Claim 1






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-14, 16-25, 27-31, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nostrant (US Pub. 20170046124) in view of Petrillo et al. (US Pub. 20200034215).

Referring to claim 1, Nostrant discloses A computing device comprising a processor and a storage device coupled to the processor, the storage device storing instructions to configure operation of the computing device when executed by the processor [fig. 13; par. 62; a computing system comprises one or more processors and main memory storing instructions for execution by the processors], wherein the computing device is configured to: 
provide an execution plan generation component for generating a plan to respond to a request [pars. 25, 26, 38, and 39; a user command is processed into a query and a corresponding query structure in order to provide a query response], the plan comprising one or more selected Application Programming Interfaces (APIs) from a plurality of APIs [pars. 38 and 39; the corresponding query structure is generated according to an appropriate query API], the plan generated using a trained process trained to select a particular API of the plurality of APIs for the plan... [pars. 37 and 38; machine learning is used to analyze the query and determine the appropriate query API].
Nostrant does not appear to explicitly disclose in response to an update to the plurality of APIs: retrain the trained process to accommodate the update to the plurality of APIs; and selecting the particular API if the particular API is configured to answer at least a portion of the request and the selected APIs together prepare a response optimized according to a context the request.
However, Petrillo discloses selecting the particular API if the particular API is configured to answer at least a portion of the request and the selected APIs together prepare a response optimized according to a context of the request [pars. 32 and 33; one or more target APIs are selected to provide a result for a request based on requested content and performance data]; and in response to an update to the plurality of APIs: retrain the trained process to accommodate the update to the plurality of APIs [par. 55; a machine learning model is re-trained to adapt to new or changed APIs]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the query processing taught by Nostrant so that the particular API is selected based on requested content and performance data and the machine learning includes re-training a model to adapt to new or changed APIs as taught by Petrillo. The respective motivations for doing so would have been to provide a correct response to the query and properly process the query to reflect the new or changed APIs [Petrillo, par. 33 and 55].

Referring to claim 2, Petrillo discloses The computing device according to claim 1, wherein the trained process is retrained using applicable training query data and applicable training context data for the update to the plurality of APIs [par. 55; the re-training is performed based on the applicability of the new or changed APIs to specific requests (e.g., image recognition) and specific training context (e.g., the new or changed APIs can now properly process soccer play images)].

Referring to claim 3, Petrillo discloses The computing device according to claim 1, wherein the update to the APIs comprises one of an addition of a new API, a change to or removal of one of plurality of APIs [note the new or changed APIs].

Referring to claim 4, Nostrant discloses The computing device according to claim 1 configured to provide the plan to an execution handling component to execute the plan to prepare the response for communication to a requesting device [pars. 25 and 26; note the query processing and the query response].

Referring to claim 5, Nostrant discloses The computing device according to claim 4 configured to: receive the plan at the execution handling component; prepare the response according to the plan; and send the response to the requesting device [pars. 25 and 26; note the query processing and the query response].

Referring to claim 6, Nostrant discloses The computing device according to claim 1, wherein the trained process is retrained using a regression method or a classification method [par. 38; note neural network].

Referring to claim 7, Nostrant discloses The computing device according to claim 6, wherein the classification method is a supervised method, a semi-supervisor method, or an unsupervised method [par. 38; note the neural network].

Referring to claim 8, Nostrant discloses The computing device according to claim 7, wherein the supervised method comprises using one or more of a neural network, a support vector machine, linear or quadratic discriminant analysis, and boosting [par. 38; note the neural network].

Referring to claim 10, Petrillo discloses The computing device according to claim 1, wherein the computing device is configured to collect information whether the response was successful as a specific measure of success, and adaptively train the trained process using the specific measure of success [pars. 48-51; after the target API processes the request, feedback is provided on the quality of the result and used to update performance data for subsequently selecting the target API].

Referring to claim 11, Nostrant discloses The computing device according to claim 1, wherein the request is originated by a requesting device and the request comprises query data defining a query and context data defining contextual factors for responding to the query [pars. 27, 28,and 38; the user command is processed into a string of text comprising contextual clues or keyword targets].

Referring to claim 12, Petrillo discloses The computing device according to claim 11, wherein the context data comprises any of: device data comprising: make and model data; configuration data; processor speed data; output capabilities data comprising: display type data, sound type data, natural language output data, display screen capabilities data comprising: size data, resolution data, and colour data; size of device storage data; device request interface data comprising native application data browser data or other interface data; and device location data; communication data comprising: network name data, network type data; speed data; latency data; Quality Of Service (QOS) parameters data; and user specific data comprising demographic information associated with a user of the requesting device; and a user identifier indicating the user of the requesting device [par. 25; the performance data includes metrics such as required compute time, which would involve processor speed data]

Referring to claim 13, Petrillo discloses The computing device according to claim 11, wherein the computing device is configured to assign default context data when at least some context data is missing from the request [pars. 25 and 29; note “predicted” metrics vs. actual result metrics].

Referring to claim 14, Nostrant discloses The computing device according to claim 1 configured to process the request using natural language processing techniques [pars. 27 and 28; the query is processed by a natural language processor].

Referring to claim 16, Nostrant discloses The computing device according to claim 1, wherein query data and context data associated with the request are received according to one or both of: i) directly from a requesting device and ii) on behalf of the requesting device from a third party [pars. 27, 28, and 37; the keywords and the contextual clues are received via the user command].

Referring to claim 17, Petrillo discloses The computing device according to claim 1, wherein the execution plan generation component uses the training process as retrained to generate execution plans [par. 55; the re-trained model is used to select the target API for processing subsequent requests].

Referring to claim 18, see the rejection for claim 1, which incorporates the claimed method [PLEASE NOTE: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP 2111.04 (II). As such the contingent limitation the plan generated using a trained process trained to select a particular API of the plurality of APIs for the plan if the particular API is configured to answer at least a portion the request and the selected APIs together prepare a response optimized according to a context of the request has no patentable weight].

Referring to claim 19, see the rejection for claim 2.
Referring to claim 20, see the rejection for claim 3.
Referring to claim 21, see the rejection for claim 4.
Referring to claim 22, see the rejection for claim 5.
Referring to claim 23, see the rejection for claim 6.
Referring to claim 24, see the rejection for claim 7.
Referring to claim 25, see the rejection for claim 8.
Referring to claim 27, see the rejection for claim 10.
Referring to claim 28, see the rejection for claim 11.
Referring to claim 29, see the rejection for claim 12.
Referring to claim 30, see the rejection for claim 13.
Referring to claim 31, see the rejection for claim 14.
Referring to claim 33, see the rejection for claim 16.

Referring to claim 34, see at least the rejection for claim 1. Nostrant further discloses A computer program product comprising a non-transient storage device storing instructions, which when executed by a processor of a computing device configure the computing device to perform the claimed steps [fig. 13; pars. 62 and 64; a computing system comprises one or more processors and main memory / mass storage device for storing instructions for execution by the processors].


Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nostrant and Petrillo in view of Kang et al. (US Pub. 20190294925).
Referring to claim 9, Nostrant and Petrillo do not appear to explicitly disclose The computing device according to claim 7, wherein the unsupervised method comprises using one or more of k-means clustering, Gaussian mixture models, and principal or independent component analysis.
However, Kang discloses The computing device according to claim 7, wherein the unsupervised method comprises using one or more of k-means clustering, Gaussian mixture models, and principal or independent component analysis [pars. 36 and 44; a machine learning model is used to analyze a user query; the model may employ k-means clustering].
It would have been obvious to one of ordinary skill in the art to modify the query processing taught by the combination of Nostrant and Petrillo so that the machine learning is implemented using k-means clustering as taught by Kang. The motivation for doing so would have been to select a suitable clustering method [Kang, par. 44] that is easy to implement.

Referring to claim 26, see the rejection for claim 9.


Claims 15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nostrant and Petrillo in view of Kosuru et al. (US Pub. 20110153644).

Referring to claim 15, Nostrant and Petrillo do not appear to explicitly disclose The computing device according to claim 1, wherein one of the selected APIs invokes a respective service which requires user authentication to access the respective service and wherein the computing device is configured to receive a user authentication for the respective service and provide the user authentication to the respective service.
However, Kosuru discloses The computing device according to claim 1, wherein one of the selected APIs invokes a respective service which requires user authentication to access the respective service and wherein the computing device is configured to receive a user authentication for the respective service and provide the user authentication to the respective service [pars. 43; an API may require authentication with a user requesting a query; in such a case, a user name and password are mapping to a user identifier to authenticate the user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the query processing taught by the combination of Nostrant and Petrillo so that APIs that require authentication are provided with authentication information as taught by Kosuru. The motivation for doing so would have been to provide access to more secure information that requires user authentication.

Referring to claim 32, see the rejection for claim 15.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Singal et al. (US Pub. 20150254561) discloses an interactive dialogue system that uses the context of a conversation to process user input.
Wei et al. (US Pub. 20180046475) discloses retraining a machine learning module in response to introduction of an additional API or removal of an existing API.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157